FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                               TENTH CIRCUIT                       June 22, 2016

                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
    DELBERT C. STEELE,

               Plaintiff-Appellant,
    v.                                                  No. 16-1091
                                               (D.C. No. 1:15-CV-02690-LTB)
    ANGLO GOLD ASHANTI/                                   (D. Colo.)
    CRIPPLE CREEK & VICTOR
    GOLD MINE,

               Defendant-Appellee.



                          ORDER AND JUDGMENT *


Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.



         The district court dismissed the action without prejudice based on a

lack of subject-matter jurisdiction. Mr. Steele agrees with the district

court’s ruling. Thus, we dismiss the appeal and grant Mr. Steele’s




*
      We do not believe oral argument would be helpful. As a result, we
are deciding the appeal based on the briefs. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
application for leave to proceed in forma pauperis.


                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     2